DETAILED ACTION
This action is responsive to the filing of 3/5/2021. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 6-10, 13-17, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tannenbaum (10,585,556) in view of Tsurutome (2010/0087207.)

Claim 1, 8, 15: Tannenbaum discloses a method comprising: 
receiving, at an application provider, a request from a requestor to provide a customized application (Fig. 1; 2:67-3:2, an initiator can cause to be delivered to a particular specified recipient universally distributed media while also having that media personalized prior to delivery; 4:30-41); 
obtaining, at the application provider, a first configuration parameter (4:30-41, e.g. added media, video, images, text, characters, objects) including personalized media; 
obtaining, from a codebase, an unconfigured application (Fig. 4A generic; Fig. 5: 54, universal media; 3:3-11); 
modifying the unconfigured application based, at least in part, on the first configuration parameter, to generate the customized application, the customized application configured to include the personalized media (3:3-11, Prior to delivery to the recipient (at least in one embodiment) the media that is to be personalized for that particular recipient has inserted therein the personalized media); and 
transmitting the customized application to a destination specified by the requestor (Fig. 8: 810, deliver media to recipients.)

However, Tannenbaum does not explicitly disclose wherein the personalized media is a channel configuration information specifying a default channel.

Tsurutome discloses a similar method for customizing an application, including: a channel configuration information specifying a default channel (par. 47, default Channel Sets can be created and made available to a user of the wireless device 110 by a service provider or device designer.)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Tannenbaum with Tsurutome based on a suggestion in Tannenbaum for specific data sources (Tannenbaum claim 10, wherein said customized input data is received via a link to a specific data source, said link identified by said initiator.)

Claim 2, 9, 16: Tannenbaum and Tsurutome disclose the method of claim 1, further including: obtaining, at the application provider, a second configuration parameter specifying a default information source; and modifying the unconfigured application based, at least in part, on the second configuration parameter, to generate the customized application, the customized application configured to use the default information source specified by the second configuration parameter (Tannenbaum claim 10, wherein said customized input data is received via a link to a specific data source, said link identified by said initiator.)

Claim 3, 10, 17: Tannenbaum and Tsurutome disclose the method of claim 1, further comprising: obtaining, at the application provider, third configuration parameter specifying graphical user interface (GUI) characteristics; and modifying the unconfigured application based, at least in part, on the third configuration parameter, to generate the customized application, the customized application configured to use the GUI characteristics specified by the third configuration parameter (Tannenbaum 4:30-41, e.g. added media, video, images, text, characters, objects.)

Claim 6, 13, 20: Tannenbaum and Tsurutome disclose the method of claim 1, wherein: the first configuration parameter is part of a set of configuration parameters associated with a geographic area (Tannenbaum 6:3-9, customized input data from a location. This location can be the initiator's own computer, some other storage device or even a live sensor(s) located remote from the initiator. The remote sensor then allows for the customization to be of “real-time” data, such as temperature, weather conditions, biometrics, pictures, etc.)

Claim 7, 14: Tannenbaum and Tsurutome disclose the method of claim 1, wherein: obtaining the first configuration parameter includes receiving the first configuration parameter in the request to provide the custom application (Tannenbaum Fig. 1; 2:67-3:2, an initiator can cause to be delivered to a particular specified recipient universally distributed media while also having that media personalized prior to delivery; 4:30-41.)


Claim 4, 5, 11, 12, 18, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tannenbaum (10,585,556) in view of Tsurutome (2010/0087207) and in further view of Lemay (2009/0307105.)

Claim 4, 11, 18: Tannenbaum and Tsurutome disclose the method of claim 1, wherein: transmitting the customized application to the destination specified by the requestor includes transmitting the customized application to the requestor (Fig. 1; 2:67-3:2, an initiator can cause to be delivered to a particular specified recipient universally distributed media while also having that media personalized prior to delivery; 4:30-41; 5:2 a recipient can be his/her own initiator.)
	However, Tannenbaum does not explicitly disclose wherein the requestor is an application store. Lemay discloses a similar method for application distribution, including an application store that receives application from developers (Fig. 2: 240; par. 56, obtaining applications from developers.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Tannenbaum with Lemay so as to provide a service to novice customers who may not be computer literate, at the application store for customization of applications on behalf of the customer.

Claim 5, 12, 19: Tannenbaum and Tsurutome disclose the method of claim 1, wherein: transmitting the customized application to the destination specified by the requestor includes transmitting the customized application to a user (Fig. 1; 2:67-3:2, an initiator can cause to be delivered to a particular specified recipient universally distributed media while also having that media personalized prior to delivery; 4:30-41; 5:2 a recipient can be his/her own initiator.)
However, Tannenbaum does not explicitly disclose wherein the requestor is an application store. Lemay discloses a similar method for application distribution, including an application store that receives application from developers (Fig. 2: 240; par. 56, obtaining applications from developers.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Tannenbaum with Lemay so as to provide a service to novice customers who may not be computer literate, at the application store for customization of applications on behalf of the customer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/4/2022